DETAILED ACTION
1.	 Claims 1-6, 8-13, and 15-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.

Response to Amendment
4.	In the amendment filed on 09/27/2022, claims 1, 8, and 15 have been amended. Claims 2-5, 9-12, and 16-19 have been previously presented. Claims 6, 13, and 20 have been kept original. Claims 7, and 14 have been cancelled. The currently pending claims considered below are Claims 1 - 9, and 11- 21.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

		Claim 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining the amount of use of each icon over a predetermined period of time, and ranking the icons based on the determined amount of use.

	The following is an analysis based on 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Step 1, Statutory Category?
	Claims 1-6 are directed to a method.
	Claims 8-13 are directed to a non-transitory computer readable medium.
	Claims 15-20 are directed to a system.
	Therefore, claims 1-6, 8-13, and 15-20 fall into at least one of the four statutory categories.

Step 2A, Prong I: Judicial Exception Recited?
		The examiner submits that the foregoing claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation.

	As per claims 1, 8, and 15, similarly recite the limitation “extracting a set of paths from the graph representation, each path in the set of paths including a series of edge-connected nodes in the graph representation, wherein the set of paths includes a plurality of paths that begin with a root of the graph representation;” at the high level of generality as drafted, this encompasses as mental process. For instance, a mental evaluation of computer obtained set of paths in graph to identify the directions of the nodes. This is consistent with the broadest reasonable interpretation in light of the specification, which discloses at paragraph [0023]. There is nothing in the limitation that make it so complex to not be accomplish int the human mind. 
		Dependent claims 2-6, 9-13, and 16-20 further elaborate upon the recited abstract ideas in claims 1, 8, and 15.
	Accordingly, claims 1-6, 8-13, and 15-20 recite at least one abstract idea.

Step 2A, Prong II: Integrated into a Practical Application?
	The claims recite the following additional limitations:
		As per claims 1, 8, and 15, the claims similarly recite the additional limitations of 
	“obtaining a graph representation of a plurality of entities, the graph representation having nodes and edges representing a hierarchy of the plurality of entities at a particular point in time, wherein the hierarchy comprises a parent-child relationship between a first process and a second process based on the first process invoking the second process, and wherein the first process and the second process are represented by a first node and a second node of the nodes in the graph representation;” Which is an example of adding insignificant extra-solution activity (pre-solution) to the judicial exception (see MPEP § 2106.05(g)). Specifically, the additional limitation is an example of mere data gathering. This does not provide integration into a practical application.
	“training an algorithm based on the set of paths;” Which is an example of use of software to execute functions and a database to store data are generic elements of a computer based system and may be characterized as use of a tool to perform associated functions which is mere instructions to apply the abstract idea on a computer as in MPEP 2106.05(f), and thus does not provide integration into a practical application.
	“generating a vector representation of a selected entity of the plurality of entities using the trained algorithm, 	the vector representation having a plurality of elements representing a context of the selected entity within the graph representation;” Which is an example of adding insignificant extra-solution activity (pre-solution) to the judicial exception (see MPEP § 2106.05(g)). Specifically, the additional limitation is an example of mere data gathering. This does not provide integration into a practical application.
	“providing the vector representation as input to an application executing in the computing system;” Which is an example of adding insignificant extra-solution activity (pre-solution) to the judicial exception (see MPEP § 2106.05(g)). Specifically, the additional limitation is an example of mere data gathering. This does not provide integration into a practical application.
	The examiner submits that the recited limitations, emphasized above, do not integrate the aforementioned abstract ideas into a practical application.
		Dependent claims 2-6, 9-13, and 16-20 further elaborate upon the recited abstract ideas in claims 1, 8, and 15, but do not provide additional elements, and so do not integrate the abstract ideas into a practical application.
	Therefore, claims 1-6, 8-13, and 15-20 do not integrate the recited abstract ideas into a practical application.
	
Step 2B: Claim provides an Inventive Concept?
	When considered individually or in combination, the additional limitations/elements of claims 1-6, 8-13, and 15-20 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations/elements do not integrate the abstract idea into a practical application. 	The additional limitations/elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas.
	Further, the additional limitations/elements of “providing …” similarly claimed in claims 1, 8, and 15 are an example of simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP § 2106.05(d).II) as “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec”. Specifically, the additional limitation is an example of receiving or transmitting data over a network.

	Further, the additional limitations/elements of “non-transitory computer readable storage medium, and computing device, hardware platform, processor, memory” which is a high-level recitation of a generic computer components and represents mere instructions to apply on a computer as in MPEP 2106.05(f), which does not provide integration into a practical application.
	
	In conclusions from above for the elements reciting generic computer components as mere instructions to apply on a computer per MPEP 2106.05(f) are carried over and do not provide significantly more than the abstract idea. Looking at the limitations in combination and the claims as a whole does not change this conclusion and the claim is ineligible.
	Therefore, the additional limitations of claims 1-6, 8-13, and 15-20 do not amount to significantly more than the judicial exception.
	Thus, claims 1-6, 8-13, and 15-20 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 
	Therefore, the claims are not patent eligible. 
Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Ganz (US 20220058221 A1) in view of Van et al. (US 20180203897 A1) in further view of Weston et al. (US 20170193390 A1).

	As per claim 1, Ganz teaches a method of representing entities in a computing system, comprising (Ganz, Abstract, method):
	obtaining a graph representation of a plurality of entities (Ganz, fig. 24, par. [0017], [0386], [0395], “provide the user with a global view of the full DAG” Where the DAG is a directed acyclic graph (DAG). provide a global view of the full DAG to the user is interpreted as to obtaining a graph representation of a plurality of entities. The directed acyclic graph structure comprising a plurality of entities and a plurality of associations), 
	the graph representation having nodes (Ganz, fig. 24, par. [0019]-[0021], “a particular entity of the plurality of entities to be graphically represented by a single visible node of the plurality of nodes.”) and 
	edges (Ganz, fig. 24, par. [0332], [0466], [0709], “DAGs may be visualized as their underlying graph, such that all edges point in the same general direction.”)
	representing a hierarchy of the plurality of entities at a particular point in time (Ganz, par. [0396], [0429], [0444], “When the user indicates a need to proceed deeper into the hierarchy (requesting either more substructure or more context from any node at which construction of the localized DAG has been suspended), additional nodes could be fetched by the server.” Wherein when the user indicates a need to proceed deeper is interpreted as the particular point in time), 
	wherein the hierarchy comprises a parent-child relationship between a first process and a second process based on the first process invoking the second process (Ganz, par. 24, 29, 54, par. [0401], [0424] “FIG. 54 represents a DAG with navigation at problem node 51. If a user were to solve its child problem node 52 with a new solution node 55 that specializes solution node 54, where 52 is parent of 53, the trivial GLB of objects of refined nodes 54, the situation would be as in FIG. 55.” Where the parent and child nodes in the hierarchy have a parent-child relationship between a first process and a second process based on the first process invoking the second process. Where the first process can be represented by DAG with navigation at problem node 51and the second process can be represented by solve its child problem node 52), and 
	wherein the first process and the second process are represented by a first node and a second node of the nodes in the graph representation (Ganz, par. 24, 29, 54, par. [0401], [0424] “FIG. 54 represents a DAG with navigation at problem node 51. If a user were to solve its child problem node 52 with a new solution node 55 that specializes solution node 54, where 52 is parent of 53, the trivial GLB of objects of refined nodes 54, the situation would be as in FIG. 55.” Node 51 is interpreted as the first node of the nodes in the graph representation. Node 52 is interpreted as the second node of the nodes in the graph representation);
However, it is noted that the prior art of Ganz does not explicitly teach “extracting a set of paths from the graph representation, each path in the set of paths including a series of edge-connected nodes in the graph representation, wherein the set of paths includes a plurality of paths that begin with a root of the graph representation;”
	On the other hand, in the same field of endeavor, Van teaches extracting a set of paths from the graph representation (Van, figs. 3-4, par. [0095], “a graph query to extract a set of result paths from a graph that occupies a database is received” wherein the graph is interpreted as the graph representation), 
	each path in the set of paths including a series of edge-connected nodes in the graph representation (Van, fig. 3, par. [0066]-[0067], “Graph query 310 also specifies query edges that are labeled and directed (arrowheads). Solutions 1-101 should also satisfy these labels and directions.” Wherein the Solutions 1-101 represents paths of the graph that result in the solution of the query. The solutions have a series of edge-connected nodes in the graph representation. The query edges that are labeled and directed (arrowheads) are interpreted as the series of edge-connected nodes in the graph representation), 
	wherein the set of paths includes a plurality of paths that begin with a root of the graph representation (Van, figs. 2-3, par. [0064]-[0065], “For example, all of the result paths (solutions 1-101) of FIG. 3 start at graph vertex 0. All of solutions 1-101 satisfy (match) graph query 310.” Where the vertex 0 is interpreted as the root of the graph representation, and the All of solutions 1-101 satisfy (match) graph query 310 as taught above are interpreted as paths of the graph query that result in the solution of the graph query. Further, Fig. 2, illustrated the graph vertex 0 as the start/beginning of the graph. Furthermore, fig. 3, illustrated that the solutions/result paths all starts with the graph vertex 0. Therefore, the plurality of paths that begin with vertex 0. The vertex 0 herein is interpreted as the root of the graph representation); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Van that teaches accelerating graph querying by caching neighbor vertices of super-node vertices of excessive degree into Ganz that teaches provided for graphically representing the history of changes to a database maintaining a plurality of database records, each database record of the plurality of database records comprising at least one sector, as a directed acyclic graph to facilitate making, undoing, and redoing independent changes without regard to any explicit branching structure. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to facilitates rapid access for some incident edges that are relevant to a particular query (Van par. [0006]). 
However, it is noted that the combination of the prior arts of Ganz, and Van do not explicitly teach “training an algorithm based on the set of paths; generating a vector representation of a selected entity of the plurality of entities using the trained algorithm, the vector representation having a plurality of elements representing a context of the selected entity within the graph representation; and providing the vector representation as input to an application executing in the computing system.”
On the other hand, in the same field of endeavor, Weston teaches training an algorithm based on the set of paths (Weston, fig. 3, par. [0037], [0039], “Training a Deep-Learning Model” The Deep-learning model is a machine-learning model. The deep-learning Model is interpreted to have the algorithm. Further, [0070], “social-networking system 160 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses”. The set of paths is taught by Van, fig. 3, par. [0064]-[0067]. it is noted that, Hunter, fig. 15, par. [0221], [0243], [0359]-[0360],“ training the neural network model.” Where the neural network model is interpreted as the training an algorithm based on the set of paths. For example, a neural network-based algorithm such as a structural deep network embedding (SDNE) algorithm); 
	generating a vector representation of a selected entity of the plurality of entities using the trained algorithm (Weston, figs. 4-5, 8, par. [0042]-[0045], “dictionary 400 mapping entities 402, 404, 406, and 408 to vector representations 412, 414, 416, and 418.” Where the mapped entity 402 is interpreted as the selected entity of the plurality of entities using the trained algorithm. The vector representation 412 is interpreted as the generated vector representation for the entity 402. Where the vectors representation is interpreted to use the deep-learning Model to generate the vector representation), 
	the vector representation having a plurality of elements representing a context of the selected entity within the graph representation (Weston, figs. 4-5, par. [0042], [0047]-[0048], “dictionary 400 maps entity 402 to vector representation 412, which is illustrated as the top row of cells of various patterns, adjacent to page 402, in dictionary 400” Wherein the various patterns in the top row of cell that represents the vector 412 is interpreted as the plurality of elements representing a context of the selected entity within the graph representation); and 
	providing the vector representation as input to an application executing in the computing system (Weston, figs. 4-6, par. [0047], [0056], “social-networking system 160 may determine a similarity score by comparing the vector representation of the user 560 with the vector representation 528 of the target entity 508, determined at step 520 of FIG. 5.” Where the vector representation 528 is interpreted to be provided to the social-networking system 160 as a input. The social-networking system is interpreted as the application executing in the computing system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Weston that teaches a social-networking system may use a deep-learning model to predict relevant entities for a user into the combination of Ganz that teaches provided for graphically representing the history of changes to a database maintaining a plurality of database records, each database record of the plurality of database records comprising at least one sector, as a directed acyclic graph to facilitate making, undoing, and redoing independent changes without regard to any explicit branching structure., and Van that teaches accelerating graph querying by caching neighbor vertices of super-node vertices of excessive degree. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to have a deep-learning model to predict relevant entities for a user (Weston par. [0003]). 

As per claim 3, Van teaches wherein the obtaining comprises: obtaining the graph representation from a graph database (Van, fig. 1, par. [0057], [0095], “a graph database”).

	As per claim 8, Ganz teaches a non-transitory computer readable medium comprising instructions to be executed in a computing device to cause the computing device to carry out a method of representing entities in a computing system, comprising (Ganz, [0958], [0965], a memory device, where the memory device is interpreted as the non-transitory computer readable medium. The memory device has one or more software programs comprising instructions capable of being executable by a processor may perform one or more of the functions of the engines, datastores, databases, or systems described herein): 
	obtaining a graph representation of a plurality of entities (Ganz, fig. 24, par. [0017], [0386], [0395], “provide the user with a global view of the full DAG” Where the DAG is a directed acyclic graph (DAG). provide a global view of the full DAG to the user is interpreted as to obtaining a graph representation of a plurality of entities. The directed acyclic graph structure comprising a plurality of entities and a plurality of associations), 
	the graph representation having nodes (Ganz, fig. 24, par. [0019]-[0021], “a particular entity of the plurality of entities to be graphically represented by a single visible node of the plurality of nodes.”) and 
	edges (Ganz, fig. 24, par. [0332], [0466], [0709], “DAGs may be visualized as their underlying graph, such that all edges point in the same general direction.”) 
	representing a hierarchy of the plurality of entities at a particular point in time (Ganz, par. [0396], [0429], [0444], “When the user indicates a need to proceed deeper into the hierarchy (requesting either more substructure or more context from any node at which construction of the localized DAG has been suspended), additional nodes could be fetched by the server.” Wherein when the user indicates a need to proceed deeper is interpreted as the particular point in time), 
	wherein the hierarchy comprises a parent-child relationship between a first process and a second process based on the first process invoking the second process (Ganz, par. 24, 29, 54, par. [0401], [0424] “FIG. 54 represents a DAG with navigation at problem node 51. If a user were to solve its child problem node 52 with a new solution node 55 that specializes solution node 54, where 52 is parent of 53, the trivial GLB of objects of refined nodes 54, the situation would be as in FIG. 55.” Where the parent and child nodes in the hierarchy have a parent-child relationship between a first process and a second process based on the first process invoking the second process. Where the first process can be represented by DAG with navigation at problem node 51 and the second process can be represented by solve its child problem node 52), and 
	wherein the first process and the second process are represented by a first node and a second node of the nodes in the graph representation (Ganz, par. 24, 29, 54, par. [0401], [0424] “FIG. 54 represents a DAG with navigation at problem node 51. If a user were to solve its child problem node 52 with a new solution node 55 that specializes solution node 54, where 52 is parent of 53, the trivial GLB of objects of refined nodes 54, the situation would be as in FIG. 55.” Node 51 is interpreted as the first node of the nodes in the graph representation. Node 52 is interpreted as the second node of the nodes in the graph representation);
	However, it is noted that the prior art of Ganz does not explicitly teach “extracting a set of paths from the graph representation, each path in the set of paths including a series of edge-connected nodes in the graph representation, wherein the set of paths includes a plurality of paths that begin with a root of the graph representation;”
	On the other hand, in the same field of endeavor, Van teaches extracting a set of paths from the graph representation (Van, figs. 3-4, par. [0095], “a graph query to extract a set of result paths from a graph that occupies a database is received” wherein the graph is interpreted as the graph representation), 
	each path in the set of paths including a series of edge-connected nodes in the graph representation (Van, fig. 3, par. [0066]-[0067], “Graph query 310 also specifies query edges that are labeled and directed (arrowheads). Solutions 1-101 should also satisfy these labels and directions.” Wherein the Solutions 1-101 represents paths of the graph that result in the solution of the query. The solutions have a series of edge-connected nodes in the graph representation. The query edges that are labeled and directed (arrowheads) are interpreted as the series of edge-connected nodes in the graph representation), 
	wherein the set of paths includes a plurality of paths that begin with a root of the graph representation (Van, figs. 2-3, par. [0064]-[0065], “For example, all of the result paths (solutions 1-101) of FIG. 3 start at graph vertex 0. All of solutions 1-101 satisfy (match) graph query 310.” Where the vertex 0 is interpreted as the root of the graph representation, and the All of solutions 1-101 satisfy (match) graph query 310 as taught above are interpreted as paths of the graph query that result in the solution of the graph query. Further, Fig. 2, illustrated the graph vertex 0 as the start/beginning of the graph. Furthermore, fig. 3, illustrated that the solutions/result paths all starts with the graph vertex 0. Therefore, the plurality of paths that begin with vertex 0. The vertex 0 herein is interpreted as the root of the graph representation);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Van that teaches accelerating graph querying by caching neighbor vertices of super-node vertices of excessive degree into Ganz that teaches provided for graphically representing the history of changes to a database maintaining a plurality of database records, each database record of the plurality of database records comprising at least one sector, as a directed acyclic graph to facilitate making, undoing, and redoing independent changes without regard to any explicit branching structure. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to facilitates rapid access for some incident edges that are relevant to a particular query (Van par. [0006]). 
However, it is noted that the combination of the prior arts of Ganz, and Van do not explicitly teach “training an algorithm based on the set of paths; generating a vector representation of a selected entity of the plurality of entities using the trained algorithm, the vector representation having a plurality of elements representing a context of the selected entity within the graph representation; and providing the vector representation as input to an application executing in the computing system.”
On the other hand, in the same field of endeavor, Weston teaches training an algorithm based on the set of paths (Weston, fig. 3, par. [0037], [0039], “Training a Deep-Learning Model” The Deep-learning model is a machine-learning model. The deep-learning Model is interpreted to have the algorithm. Further, [0070], “social-networking system 160 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses”. The set of paths is taught by Van, fig. 3, par. [0064]-[0067]. it is noted that, Hunter, fig. 15, par. [0221], [0243], [0359]-[0360],“ training the neural network model.” Where the neural network model is interpreted as the training an algorithm based on the set of paths. For example, a neural network-based algorithm such as a structural deep network embedding (SDNE) algorithm); 
	generating a vector representation of a selected entity of the plurality of entities using the trained algorithm (Weston, figs. 4-5, 8, par. [0042]-[0045], “dictionary 400 mapping entities 402, 404, 406, and 408 to vector representations 412, 414, 416, and 418.” Where the mapped entity 402 is interpreted as the selected entity of the plurality of entities using the trained algorithm. The vector representation 412 is interpreted as the generated vector representation for the entity 402. Where the vectors representation is interpreted to use the deep-learning Model to generate the vector representation), 
	the vector representation F806-3 -having a plurality of elements representing a context of the selected entity within the graph representation (Weston, figs. 4-5, par. [0042], [0047]-[0048], “dictionary 400 maps entity 402 to vector representation 412, which is illustrated as the top row of cells of various patterns, adjacent to page 402, in dictionary 400” Wherein the various patterns in the top row of cell that represents the vector 412 is interpreted as the plurality of elements representing a context of the selected entity within the graph representation); and 
	providing the vector representation as input to an application executing in the computing system (Weston, figs. 4-6, par. [0047], [0056], “social-networking system 160 may determine a similarity score by comparing the vector representation of the user 560 with the vector representation 528 of the target entity 508, determined at step 520 of FIG. 5.” Where the vector representation 528 is interpreted to be provided to the social-networking system 160 as a input. The social-networking system is interpreted as the application executing in the computing system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Weston that teaches a social-networking system may use a deep-learning model to predict relevant entities for a user into the combination of Ganz that teaches provided for graphically representing the history of changes to a database maintaining a plurality of database records, each database record of the plurality of database records comprising at least one sector, as a directed acyclic graph to facilitate making, undoing, and redoing independent changes without regard to any explicit branching structure, and Van that teaches accelerating graph querying by caching neighbor vertices of super-node vertices of excessive degree. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to have a deep-learning model to predict relevant entities for a user (Weston par. [0003]). 
As per claim 10, Van teaches wherein of obtaining comprises: obtaining the graph representation from a graph database (Van, fig. 1, par. [0057], [0095], “a graph database”). 

	As per claim 15, Ganz teaches a computing system, comprising (Ganz, par. [0012], maintain system history by arranging change records in a DAG): 
	a hardware platform comprising a processor and a memory (Ganz, par. [0958]-[0959], “… one hardware engine may perform an operation and store the output of that operation in a memory device to which it is communicatively coupled.  …. a hardware engine implemented using one or more processors.”); 
	F806-4-a software platform, implemented by instructions stored in the memory and executed by the processor (Ganz, par. [0960], [0965], “the one or more processors may also operate to support performance of the relevant operations in a “cloud computing” environment or as a “software as a service” (SaaS).”), 
	the software platform including an entity-to-vector application configured to represent entities in the computing system by at least (Ganz, par. [0912], [0960], “at least some of the operations may be performed by a group of computers (as examples of machines including processors), with these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., an Application Program Interface (API)” wherein the Application Program Interface is interpreted as the entity-to-vector application. The API is inherent to be configure to represent entities in the computing system by at least): 
	obtaining a graph representation of a plurality of entities (Ganz, fig. 24, par. [0017], [0386], [0395], “provide the user with a global view of the full DAG” Where the DAG is a directed acyclic graph (DAG). provide a global view of the full DAG to the user is interpreted as to obtaining a graph representation of a plurality of entities. The directed acyclic graph structure comprising a plurality of entities and a plurality of associations), 
	the graph representation having nodes (Ganz, fig. 24, par. [0019]-[0021], “a particular entity of the plurality of entities to be graphically represented by a single visible node of the plurality of nodes.”) and 
	edges (Ganz, fig. 24, par. [0332], [0466], [0709], “DAGs may be visualized as their underlying graph, such that all edges point in the same general direction.”) 
	representing a hierarchy of the plurality of entities at a particular point in time (Ganz, par. [0396], [0429], [0444], “When the user indicates a need to proceed deeper into the hierarchy (requesting either more substructure or more context from any node at which construction of the localized DAG has been suspended), additional nodes could be fetched by the server.” Wherein when the user indicates a need to proceed deeper is interpreted as the particular point in time), 
	wherein the hierarchy comprises a parent-child relationship between a first process and a second process based on the first process invoking the second process (Ganz, par. 24, 29, 54, par. [0401], [0424] “FIG. 54 represents a DAG with navigation at problem node 51. If a user were to solve its child problem node 52 with a new solution node 55 that specializes solution node 54, where 52 is parent of 53, the trivial GLB of objects of refined nodes 54, the situation would be as in FIG. 55.” Where the parent and child nodes in the hierarchy have a parent-child relationship between a first process and a second process based on the first process invoking the second process. Where the first process can be represented by DAG with navigation at problem node 51and the second process can be represented by solve its child problem node 52), and 
wherein the first process and the second process are represented by a first node and a second node of the nodes in the graph representation (Ganz, par. 24, 29, 54, par. [0401], [0424] “FIG. 54 represents a DAG with navigation at problem node 51. If a user were to solve its child problem node 52 with a new solution node 55 that specializes solution node 54, where 52 is parent of 53, the trivial GLB of objects of refined nodes 54, the situation would be as in FIG. 55.” Node 51 is interpreted as the first node of the nodes in the graph representation. Node 52 is interpreted as the second node of the nodes in the graph representation);
However, it is noted that the prior art of Ganz does not explicitly teach “extracting a set of paths from the graph representation, each path in the set of paths including a series of edge-connected nodes in the graph representation, wherein the set of paths includes a plurality of paths that begin with a root of the graph representation;”
	On the other hand, in the same field of endeavor, Van teaches extracting a set of paths from the graph representation (Van, figs. 3-4, par. [0095], “a graph query to extract a set of result paths from a graph that occupies a database is received” wherein the graph is interpreted as the graph representation), 
	each path in the set of paths including a series of edge-connected nodes in the graph representation (Van, fig. 3, par. [0066]-[0067], “Graph query 310 also specifies query edges that are labeled and directed (arrowheads). Solutions 1-101 should also satisfy these labels and directions.” Wherein the Solutions 1-101 represents paths of the graph that result in the solution of the query. The solutions have a series of edge-connected nodes in the graph representation. The query edges that are labeled and directed (arrowheads) are interpreted as the series of edge-connected nodes in the graph representation), 
	wherein the set of paths includes a plurality of paths that begin with a root of the graph representation (Van, figs. 2-3, par. [0064]-[0065], “For example, all of the result paths (solutions 1-101) of FIG. 3 start at graph vertex 0. All of solutions 1-101 satisfy (match) graph query 310.” Where the vertex 0 is interpreted as the root of the graph representation, and the All of solutions 1-101 satisfy (match) graph query 310 as taught above are interpreted as paths of the graph query that result in the solution of the graph query. Further, Fig. 2, illustrated the graph vertex 0 as the start/beginning of the graph. Furthermore, fig. 3, illustrated that the solutions/result paths all starts with the graph vertex 0. Therefore, the plurality of paths that begin with vertex 0. The vertex 0 herein is interpreted as the root of the graph representation); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Van that teaches accelerating graph querying by caching neighbor vertices of super-node vertices of excessive degree into Ganz that teaches provided for graphically representing the history of changes to a database maintaining a plurality of database records, each database record of the plurality of database records comprising at least one sector, as a directed acyclic graph to facilitate making, undoing, and redoing independent changes without regard to any explicit branching structure. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to facilitates rapid access for some incident edges that are relevant to a particular query (Van par. [0006]). 
However, it is noted that the combination of the prior arts of Ganz, and Van do not explicitly teach “training an algorithm based on the set of paths; generating a vector representation of a selected entity of the plurality of entities using the trained algorithm, the vector representation having a plurality of elements representing a context of the selected entity within the graph representation; and providing the vector representation as input to an application executing in the computing system.”
On the other hand, in the same field of endeavor, Weston teaches training an algorithm based on the set of paths (Weston, fig. 3, par. [0037], [0039], “Training a Deep-Learning Model” The Deep-learning model is a machine-learning model. The deep-learning Model is interpreted to have the algorithm. Further, [0070], “social-networking system 160 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses”. The set of paths is taught by Van, fig. 3, par. [0064]-[0067]. it is noted that, Hunter, fig. 15, par. [0221], [0243], [0359]-[0360],“ training the neural network model.” Where the neural network model is interpreted as the training an algorithm based on the set of paths. For example, a neural network-based algorithm such as a structural deep network embedding (SDNE) algorithm); 
	generating a vector representation of a selected entity of the plurality of entities using the trained algorithm (Weston, figs. 4-5, 8, par. [0042]-[0045], “dictionary 400 mapping entities 402, 404, 406, and 408 to vector representations 412, 414, 416, and 418.” Where the mapped entity 402 is interpreted as the selected entity of the plurality of entities using the trained algorithm. The vector representation 412 is interpreted as the generated vector representation for the entity 402. Where the vectors representation is interpreted to use the deep-learning Model to generate the vector representation), 
	the vector representation having a plurality of elements representing a context of the selected entity within the graph representation (Weston, figs. 4-5, par. [0042], [0047]-[0048], “dictionary 400 maps entity 402 to vector representation 412, which is illustrated as the top row of cells of various patterns, adjacent to page 402, in dictionary 400” Wherein the various patterns in the top row of cell that represents the vector 412 is interpreted as the plurality of elements representing a context of the selected entity within the graph representation); and 
	providing the vector representation as input to an application executing in the computing system (Weston, figs. 4-6, par. [0047], [0056], “social-networking system 160 may determine a similarity score by comparing the vector representation of the user 560 with the vector representation 528 of the target entity 508, determined at step 520 of FIG. 5.” Where the vector representation 528 is interpreted to be provided to the social-networking system 160 as an input. The social-networking system is interpreted as the application executing in the computing system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Weston that teaches a social-networking system may use a deep-learning model to predict relevant entities for a user into the combination of Ganz that teaches provided for graphically representing the history of changes to a database maintaining a plurality of database records, each database record of the plurality of database records comprising at least one sector, as a directed acyclic graph to facilitate making, undoing, and redoing independent changes without regard to any explicit branching structure, and Van that teaches accelerating graph querying by caching neighbor vertices of super-node vertices of excessive degree. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to have a deep-learning model to predict relevant entities for a user (Weston par. [0003]). 

As per claim 17, Van teaches wherein the entity-to-vector application is configured to obtain the graph representation by at least: obtaining the graph representation from a graph database (Van, fig. 1, par. [0057], [0095], “a graph database”).

8.	Claims 2, 4, 9, 11, 16, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Ganz (US 20220058221 A1) in view of Van et al. (US 20180203897 A1) in further view of Weston et al. (US 20170193390 A1) still in further view of Hunter (US 20210073282 A1).

As per claim 2, Ganz, Van, and Weston teach all the limitations as discussed in claim 1 above.  
However, it is noted that the combination of the prior arts of Ganz, Van, and Weston do not explicitly teach “wherein the obtaining comprises: generating the graph representation from tabular data describing the plurality of entities.”
On the other hand, in the same field of endeavor, Weston teaches wherein the obtaining comprises: generating the graph representation from tabular data describing the plurality of entities (Hunter, figs. 7-8, par. [0153]-[160], directed graphs representation being generating from a tabular data table. For example, the obligation norm represented by the first vertex 711 may be associated with an obligation for a first entity to transmit a down payment to a second entity).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hunter that teaches finding a smart contract that includes an associative array of entities, an associative array of conditions, and a serialized array of vertices into the combination of Ganz that teaches provided for graphically representing the history of changes to a database maintaining a plurality of database records, each database record of the plurality of database records comprising at least one sector, as a directed acyclic graph to facilitate making, undoing, and redoing independent changes without regard to any explicit branching structure, Van that teaches accelerating graph querying by caching neighbor vertices of super-node vertices of excessive degree, Weston that teaches a social-networking system may use a deep-learning model to predict relevant entities for a user. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to have set of directed graphs representing possible cancelling relationships and possible permissive relationships between norms (Hunter par. [0003]). 

As per claim 4, Ganz, Van, and Weston teach all the limitations as discussed in claim 1 above.  
Additionally, Hunter teaches wherein the plurality of entities comprises at least one of a virtual machine (VM), an Internet Protocol (IP) address, or a process executable in the computing system (Hunter, fig. 24, par. [0032], “a process to send a message indicating that an entity score has been updated based on an entity graph” wherein the process to send a message is interpreted as the process executable in the computing system).  

As per claim 9, Ganz, Van, and Weston teach all the limitations as discussed in claim 8 above.  
However, it is noted that the combination of the prior arts of Ganz, Van, and Weston do not explicitly teach “wherein the obtaining comprises: generating the graph representation from tabular data describing the plurality of entities.”
On the other hand, in the same field of endeavor, Weston teaches wherein the obtaining comprises: generating the graph representation from tabular data describing the plurality of entities (Hunter, figs. 7-8, par. [0153]-[160], directed graphs representation being generating from a tabular data table. For example, the obligation norm represented by the first vertex 711 may be associated with an obligation for a first entity to transmit a down payment to a second entity).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hunter that teaches finding a smart contract that includes an associative array of entities, an associative array of conditions, and a serialized array of vertices into the combination of Ganz that teaches provided for graphically representing the history of changes to a database maintaining a plurality of database records, each database record of the plurality of database records comprising at least one sector, as a directed acyclic graph to facilitate making, undoing, and redoing independent changes without regard to any explicit branching structure, Van that teaches accelerating graph querying by caching neighbor vertices of super-node vertices of excessive degree, Weston that teaches a social-networking system may use a deep-learning model to predict relevant entities for a user. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to have set of directed graphs representing possible cancelling relationships and possible permissive relationships between norms (Hunter par. [0003]).

As per claim 11, Ganz, Van, and Weston teach all the limitations as discussed in claim 8 above.  
Additionally, Hunter teaches wherein the plurality of entities comprises at least one of a virtual machine (VM), an Internet Protocol (IP) address, or a process executable in the computing system (Hunter, fig. 24, par. [0032], “a process to send a message indicating that an entity score has been updated based on an entity graph” wherein the process to send a message is interpreted as the process executable in the computing system).

As per claim 16, Ganz, Van, and Weston teach all the limitations as discussed in claim 15 above.  
However, it is noted that the combination of the prior arts of Ganz, Van, and Weston do not explicitly teach “wherein the entity-to-vector application is configured to obtain the graph representation by at least: generating the graph representation from tabular data describing the plurality of entities.”
On the other hand, in the same field of endeavor, Weston teaches wherein the entity-to-vector application is configured to obtain the graph representation by at least: generating the graph representation from tabular data describing the plurality of entities (Hunter, figs. 7-8, par. [0153]-[160], directed graphs representation being generating from a tabular data table. For example, the obligation norm represented by the first vertex 711 may be associated with an obligation for a first entity to transmit a down payment to a second entity).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hunter that teaches finding a smart contract that includes an associative array of entities, an associative array of conditions, and a serialized array of vertices into the combination of Ganz that teaches provided for graphically representing the history of changes to a database maintaining a plurality of database records, each database record of the plurality of database records comprising at least one sector, as a directed acyclic graph to facilitate making, undoing, and redoing independent changes without regard to any explicit branching structure, Van that teaches accelerating graph querying by caching neighbor vertices of super-node vertices of excessive degree, Weston that teaches a social-networking system may use a deep-learning model to predict relevant entities for a user. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to have set of directed graphs representing possible cancelling relationships and possible permissive relationships between norms (Hunter par. [0003]).

As per claim 18, Ganz, Van, and Weston teach all the limitations as discussed in claim 15 above.  
Additionally, Hunter teaches wherein the plurality of entities comprises at least one of a virtual machine (VM), an Internet Protocol (IP) address, or a process executable in the computing system (Hunter, fig. 24, par. [0032], “a process to send a message indicating that an entity score has been updated based on an entity graph” wherein the process to send a message is interpreted as the process executable in the computing system).

9.	Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Ganz (US 20220058221 A1) in view of Van et al. (US 20180203897 A1) in further view of Weston et al. (US 20170193390 A1) still in further view of Patra et al. (US 20200142957 A1).

As per claim 5, Ganz, Van, and Weston teach all the limitations as discussed in claim 1 above.  
	However, it is noted that the combination of the prior art of Ganz, Van, and Weston do not explicitly teach “wherein the application comprises at least one of a health monitor, an anomaly detector, a clustering tool, or a classification tool.”
	On the other hand, in the same field of endeavor, Patra teaches wherein the application comprises at least one of a health monitor, an anomaly detector, a clustering tool, or a classification tool (Patra, par. [0102], an anomaly detector. It is also noted that Hunter, par. [0230]-[0231], “a training objective may be classified as positive or negative, where a positive outcome is associated with a terminal program state in which all obligation norms are satisfied, and a negative outcome is associated with all other possible terminal program states” Where the training objective is inheriting to being classified by a classification tool. Where the classification can be positive or negative).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Prata that teaches earning property graph representations edge-by-edge into the combination of Ganz that teaches provided for graphically representing the history of changes to a database maintaining a plurality of database records, each database record of the plurality of database records comprising at least one sector, as a directed acyclic graph to facilitate making, undoing, and redoing independent changes without regard to any explicit branching structure, Van that teaches accelerating graph querying by caching neighbor vertices of super-node vertices of excessive degree, and Weston that teaches a social-networking system may use a deep-learning model to predict relevant entities for a user. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to improving quality of graph-based machine learning results (Prata par. [0009]). 

As per claim 6, Ganz, Van, and Weston teach all the limitations as discussed in claim 1 above. 
Additionally, Prata teaches wherein the plurality of elements in the vector representation comprise a plurality of numbers (Patra, par. [0021], a random walk of the graph of FIG. 1 may comprise [1˜2˜3˜4] or [1˜4˜3˜2] where each number indicates a vertex-id. The numbers indicate the vertex-id which are the vector representation), and 
wherein the application includes a mathematical model having the vector representation as parametric input (Patra, par. [0093], mathematical formulae and techniques for feedforward multilayer perceptrons (MLP). Where the mathematical formulae and techniques is interpreted as the mathematical model having the vector representation as parametric input).  

As per claim 12, Ganz, Van, and Weston teach all the limitations as discussed in claim 8 above.  
	However, it is noted that the combination of the prior art of Ganz, Van, and Weston do not explicitly teach “wherein the application comprises at least one of a health monitor, an anomaly detector, a clustering tool, or a classification tool.”
	On the other hand, in the same field of endeavor, Patra teaches wherein the application comprises at least one of a health monitor, an anomaly detector, a clustering tool, or a classification tool (Patra, par. [0102], an anomaly detector. It is also noted that Hunter, par. [0230]-[0231], “a training objective may be classified as positive or negative, where a positive outcome is associated with a terminal program state in which all obligation norms are satisfied, and a negative outcome is associated with all other possible terminal program states” Where the training objective is inheriting to being classified by a classification tool. Where the classification can be positive or negative).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Prata that teaches earning property graph representations edge-by-edge into the combination of Ganz that teaches provided for graphically representing the history of changes to a database maintaining a plurality of database records, each database record of the plurality of database records comprising at least one sector, as a directed acyclic graph to facilitate making, undoing, and redoing independent changes without regard to any explicit branching structure, Van that teaches accelerating graph querying by caching neighbor vertices of super-node vertices of excessive degree, and Weston that teaches a social-networking system may use a deep-learning model to predict relevant entities for a user. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to improving quality of graph-based machine learning results (Prata par. [0009]). 

As per claim 13, Ganz, Van, and Weston teach all the limitations as discussed in claim 8 above.  
Additionally, Prata teaches wherein the plurality of elements in the vector representation comprise a plurality of numbers (Patra, par. [0021], a random walk of the graph of FIG. 1 may comprise [1˜2˜3˜4] or [1˜4˜3˜2] where each number indicates a vertex-id.), and 
wherein the application includes a mathematical model having the vector representation as parametric input (Patra, par. [0093], mathematical formulae and techniques for feedforward multilayer perceptrons (MLP). Where the mathematical formulae and techniques is interpreted as the mathematical model having the vector representation as parametric input). 

As per claim 19, Ganz, Van, and Weston teach all the limitations as discussed in claim 15 above.  
	However, it is noted that the combination of the prior art of Ganz, Van, and Weston do not explicitly teach “wherein the application comprises at least one of a health monitor, an anomaly detector, a clustering tool, or a classification tool.”
	On the other hand, in the same field of endeavor, Patra teaches wherein the application comprises at least one of a health monitor, an anomaly detector, a clustering tool, or a classification tool (Patra, par. [0102], an anomaly detector. It is also noted that Hunter, par. [0230]-[0231], “a training objective may be classified as positive or negative, where a positive outcome is associated with a terminal program state in which all obligation norms are satisfied, and a negative outcome is associated with all other possible terminal program states” Where the training objective is inheriting to being classified by a classification tool. Where the classification can be positive or negative).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Prata that teaches earning property graph representations edge-by-edge into the combination of Ganz that teaches provided for graphically representing the history of changes to a database maintaining a plurality of database records, each database record of the plurality of database records comprising at least one sector, as a directed acyclic graph to facilitate making, undoing, and redoing independent changes without regard to any explicit branching structure, Van that teaches accelerating graph querying by caching neighbor vertices of super-node vertices of excessive degree, and Weston that teaches a social-networking system may use a deep-learning model to predict relevant entities for a user. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to improving quality of graph-based machine learning results (Prata par. [0009]).

As per claim 20, Ganz, Van, and Weston teach all the limitations as discussed in claim 15 above.  
Additionally, Prata teaches wherein the plurality of elements in the vector representation comprise a plurality of numbers (Patra, par. [0021], a random walk of the graph of FIG. 1 may comprise [1˜2˜3˜4] or [1˜4˜3˜2] where each number indicates a vertex-id.), and 
wherein the application includes a mathematical model having the vector representation as parametric input (Patra, par. [0093], mathematical formulae and techniques for feedforward multilayer perceptrons (MLP). Where the mathematical formulae and techniques is interpreted as the mathematical model having the vector representation as parametric input).

Prior Art of Record
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Love et al. (US 9836183 B1), teaches automatically extracting insightful nodes from graphs.
Henderson et al. (US 20120254842 A1), teaches a system and method for structuring and interpreting organic computer programs may provide for programs to expand, grow and evolve analogous to the way plants, animals, and organisms in nature grow and evolve.

Response to Arguments
11. 	Applicant's arguments, filed on 09/27/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. §103 (Applicant’s arguments, pages 7-10), have been fully considered and are but are moot. Therefore, the rejection has been maintained and see the reasons below. 

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).

Applicant argues that the combination of the prior arts of Hunter (US 20210073282 A1), Van et al. (US 20180203897 A1), Weston et al. (US 20170193390 A1), and Patra et al. (US 20200142957 A1) do not teach “obtaining a graph representation of a plurality of entities, the graph representation having nodes and edges representing a hierarchy of the plurality of entities at a particular point in time, wherein the hierarchy comprises a parent-child relationship between a first process and a second process based on the first process invoking the second process, and wherein the first process and the second process are represented by a first node and a second node of the nodes in the graph representation;” (Applicant arguments, pages 7-9). It is respectfully submitted that the prior arts Hunter (US 20210073282 A1), Van et al. (US 20180203897 A1), Weston et al. (US 20170193390 A1), and Patra et al. (US 20200142957 A1) is no been used to teach the above limitation. The Prior art of Ganz (US 20220058221 A1) is the newly present art that is been used to teach this limitation, see above. Claims 1, 8, and 15 comprises of similar limitations. Therefore, the above answer applies to 1, 8, and 15.

Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157